



    
Exhibit 10.6








DEFERRED SHARE UNIT AGREEMENT
To:


Award Date:


You are hereby awarded, effective as of the date hereof, [        ] deferred
share units (each a “DSU” and collectively the “DSUs”) each representing the
right to receive one share of Stock of The Providence Service Corporation, a
Delaware corporation (the “Company”), pursuant to, and subject to the terms of,
the Company’s 2006 Long-Term Incentive Plan, as amended (the “Plan”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Plan.
In addition to the terms, conditions, and restrictions set forth in the Plan,
the following terms, conditions, and restrictions apply to the DSUs:


Restrictions and Forfeiture
The DSUs are not assignable or transferable, in whole or in part, and they may
not, directly or indirectly, be offered, transferred, sold, pledged, assigned,
alienated, hypothecated or otherwise disposed of or encumbered (including, but
not limited to, by gift, operation of law or otherwise) other than by will or by
the laws of descent and distribution to your estate or upon your death. Any
purported transfer in violation of this paragraph shall be void ab initio.
Vesting
The DSUs are fully vested as of the Award Date.
Settlement
Upon the earlier to occur of (i) a Change in Control and (ii) the tenth (10th)
business day following the termination of your Continuous Service (or such other
date or event as provided in an agreement between you and the Company in
compliance with Section 409A) (the earlier of the dates referred to in clause
(i) and (ii), the “Settlement Date”), any outstanding DSUs shall be settled into
an equal number of shares of Stock. On the Settlement Date, the Company shall
issue to you one share of Stock for each DSU, and, upon such issuance, your
rights in respect of such DSU shall be extinguished.
Additional Conditions to Settlement
You will not receive shares of Stock in respect of your DSUs unless and until
all of the following events occur and during the following periods of time:


(a) Until the shares of Stock are approved, registered and listed with such
federal, state, local and foreign regulatory bodies or agencies and securities
exchanges as the Company may deem necessary or desirable, or the Company deems
such shares of Stock to be exempted therefrom; or


(b) During any period of time which the Company deems that the issuance of the
shares of Stock may violate a federal, state, local, or foreign law, rule or
regulation, or any applicable securities exchange or listing rule or agreement,
or may cause the Company to be legally obligated to issue or sell more shares of
Stock than the Company is legally entitled to issue or sell.






--------------------------------------------------------------------------------





Continuous Service
“Continuous Service,” as used herein, means the absence of any interruption or
termination of your service to the Company or any Affiliate. If you are a
service provider to an Affiliate of the Company, your service shall be deemed to
have terminated on the date the Affiliate of which your service to such
Affiliate of the Company terminates, unless on that date you become a service
provider to the Company or another Affiliate of the Company. Service shall not
be considered interrupted in the case of sick leave, military leave or any other
leave of absence approved by the Company or any then Affiliate of the Company.
Your service shall not be deemed to have terminated if you are transferred from
the Company to an Affiliate of the Company, or vice versa, or from one Company
Affiliate to another Company Affiliate.
Dividend Equivalents and Voting
In the event that the Company pays a cash dividend in respect to shares of Stock
following the Grant Date and prior to the applicable settlement date, there
shall be credited to your account in respect of each outstanding DSU an amount
equal to such per share dividend. The amount so credited shall be deferred
(without interest, unless the Administrator determines otherwise) until the
settlement of such related DSU and shall be forfeited upon the forfeiture of
such related DSU. The Administrator may, in its discretion, determine, in
connection with any such crediting, whether such crediting will be in cash,
additional DSUs or other notional instrument; provided that in the absence of
any such determination, such crediting will be in cash.   You will not have any
voting rights on any DSUs.
Tax Withholdings
Upon the settlement of DSUs and (if applicable) delivery of cash in respect of
any DSUs, you shall be obligated to satisfy any applicable U.S. federal, state
and local and non-U.S. tax withholding or other similar charges or fees that may
arise in connection therewith.
Representation
The following paragraph shall be applicable if, on the date of issuance of the
shares of Stock, no registration statement and current prospectus under the
Securities Act of 1933 covers the shares of Stock, and shall continue to be
applicable for so long as such registration has not occurred and such current
prospectus is not available:


The Participant hereby agrees, warrants and represents that [he/she] will
acquire the shares of Stock to be issued hereunder for [his/her] own account for
investment purposes only, and not with a view to, or in connection with, any
resale or other distribution of any of such shares, except as hereafter
permitted. The Participant further agrees that [he/she] will not at any time
make any offer, sale, transfer, pledge or other disposition of such shares of
Stock to be issued hereunder without an effective registration statement under
the Securities Act of 1933, as amended, and under any applicable state
securities laws or an opinion of counsel acceptable to the Company to the effect
that the proposed transaction will be exempt from such registration. The
Participant shall execute such instruments, representations, acknowledgments and
agreements as the Company may, in its sole discretion, deem advisable to avoid
any violation of federal, state, local or foreign law, rule or regulation, or
any securities exchange rule or listing agreement.


The sole purpose of the agreements, warranties and representations set forth in
the immediately preceding paragraph is to prevent violations of the Securities
Act of 1933, as amended, and any applicable state securities laws.
Stock Dividend, Stock Split and Similar Capital Changes
In the event of any change in the outstanding shares of Stock of the Company by
reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances, the number and kind of shares subject to this Agreement shall be
appropriately adjusted in a manner to be determined in the sole discretion of
the Administrator, whose decision shall be final, binding and conclusive in the
absence of clear and convincing evidence of bad faith.
Non‐Transferability
DSUs are not transferable.






--------------------------------------------------------------------------------





No Effect on Status as a Service Provider
Nothing herein shall modify your status as an employee, director or other
service provider of the Company or any of its Affiliates. Further, nothing
herein guarantees your status as a service provider for any specified period of
time. This means that either you or the Company or any of its Affiliates may
terminate your service at any time for any reason, with or without cause, or for
no reason. You recognize that, for instance, you may terminate your service or
the Company or any of its Affiliates may terminate your service.
No Effect on Corporate Authority
You understand and agree that the existence of this Agreement will not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
Arbitration
Any dispute or disagreement between you and the Company with respect to any
portion of this Agreement or its validity, construction, meaning, performance or
your rights hereunder shall be settled by arbitration, at a location designated
by the Company, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association or its successor, as amended from time to time.
However, prior to submission to arbitration you will attempt to resolve any
disputes or disagreements with the Company over this Agreement amicably and
informally, in good faith, for a period not to exceed two weeks. Thereafter, the
dispute or disagreement will be submitted to arbitration. At any time prior to a
decision from the arbitrator(s) being rendered, you and the Company may resolve
the dispute by settlement.


You and the Company shall equally share the costs charged by the American
Arbitration Association or its successor, but you and the Company shall
otherwise be solely responsible for your own respective counsel fees and
expenses. The decision of the arbitrator(s) shall be made in writing, setting
forth the award, the reasons for the decision and award and shall be binding and
conclusive on you and the Company.


Further, neither you nor the Company shall appeal any such award. Judgment of a
court of competent jurisdiction may be entered upon the award and may be
enforced as such in accordance with the provisions of the award.
Governing Law; Compliance with Laws
The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws. No shares of
Stock will be delivered to you unless counsel for the Company is satisfied that
such delivery will be in compliance with all applicable laws. The Company
reserves the right to impose other requirements on the Units, any Stock acquired
or payment made pursuant to the DSUs, and your participation in the Plan, to the
extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable to comply with applicable laws. Such
requirements may include (but are not limited to) requiring you to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.
Notices
Any notice you give to the Company must be in writing and either hand‐delivered
or mailed to the office of the General Counsel of the Company. If mailed, it
should be addressed to the General Counsel of the Company at its then main
headquarters. Any notice given to you will be addressed to you at your address
as reflected on the personnel records of the Company. You and the Company may
change the address for notice by like notice to the other. Notice will be deemed
to have been duly delivered when hand‐delivered or, if mailed, on the day such
notice is postmarked.
Conflicting Terms
Wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan, the terms of the Plan will control.



[Signature page follows]





--------------------------------------------------------------------------------







Please sign the copy of this Deferred Share Unit Agreement and return it to the
Company’s Secretary, thereby indicating your understanding of and agreement with
its terms and conditions.


THE THE PROVIDENCE SERVICE CORPORATION
By:
 
Name:
 
Title:
 





ACKNOWLEDGEMENT


I hereby acknowledge receipt of a copy of the Plan. I hereby represent that I
have read and understood the terms and conditions of the Plan and of the
Deferred Share Unit Agreement. I hereby signify my understanding of, and my
agreement with, the terms and conditions of the Plan and of the Deferred Share
Unit Agreement. I agree to accept as binding, conclusive, and final all
decisions or interpretations of the Administrator concerning any questions
arising under the Plan with respect to this Deferred Share Unit Agreement. I
accept this Deferred Share Unit Agreement in full satisfaction of any previous
written or verbal promise made to me by the Company or any of its Affiliates
with respect to option or stock grants.


Date:
 
 
 
 
 
 
 






